Citation Nr: 0005427	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.

4.  Entitlement to an increased rating for absence of the 
distal two and one half inches of the right fibula with 
healed fracture, right tibia, currently evaluated as 40 
percent disabling.

5.  Entitlement to a separate (compensable) disability 
evaluation for the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  

The Board notes that the following two issues were also 
certified for appeal:  entitlement to an increased 
(compensable) rating for service-connected osteomyelitis, and 
entitlement to an increased (compensable) rating for service-
connected malaria.  However, at a June 1999 hearing before 
the undersigned Member of the Board, the veteran withdrew 
those issues from appellate status.  Additionally, at that 
hearing the veteran raised the issue of entitlement to a 
lumbar spine disorder as secondary to the service-connected 
right lower extremity disability.  That issue has not been 
developed, and is referred back to the RO.



FINDINGS OF FACT

1.  There is no medical evidence of record of a nexus, or 
link, between any current hypertension and an incident of the 
veteran's active military service, or a service-connected 
disability.

2.  There is no medical evidence of record of a nexus, or 
link, between any current right hip disorder and an incident 
of the veteran's active military service, or a service-
connected disability.

3.  In a September 1979 BVA decision, the Board denied a 
claim for service connection for a right knee disorder, to 
include as secondary to service-connected disabilities.

4.  The evidence associated with the claims file subsequent 
to the September 1979 BVA decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a right knee disorder.

5.  Medical evidence of record suggests a relationship 
between a current right knee disorder and an in-service 
injury.

6.  The veteran's current right lower extremity disability, 
characterized as absence of the distal two and one half 
inches of the right fibula with healed fracture, right tibia, 
is currently productive of no more than subjective complaints 
of pain, complaints of ankle instability, and a defect of six 
centimeters in the ankle. 

6.  The veteran's absence of the distal two and one half 
inches of the right fibula with healed fracture, right tibia, 
includes a right ankle disability.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hypertension is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for entitlement to service connection for a 
right hip disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The September 1979 BVA decision, which denied service 
connection for a right knee disorder, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991). 

4.  Evidence associated with the veteran's claims file 
subsequent to the September 1979 BVA decision is new and 
material, and the veteran's claim for service connection for 
a right knee disorder is reopened and well-grounded.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

5.  The schedular criteria for an increased rating for 
absence of the distal two and one half inches of the right 
fibula with healed fracture, right tibia, currently rated as 
40 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 4.71a, 
Diagnostic Code 5262 (1999).

6.  There is no legal basis for assigning a separate 
(compensable) disability rating for a right ankle disorder.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 
5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that at a June 1999 hearing before 
the undersigned Member of the Board, the veteran submitted 
additional evidence in support of his appeal, along with a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304(c).  
Thus, the Board will proceed with this appeal.  

I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disabilities that 
are proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Furthermore, 
any additional disability resulting from the aggravation of a 
non-service connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).
To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court has held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well-grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

In the present case, the veteran is claiming entitlement to 
service connection for hypertension and a right hip 
disability, to include as secondary to service-connected 
disabilities.  The Board notes that service connection is 
currently in effect for the following disabilities:  absence 
of the distal two and one half inches of the right fibula 
with healed fracture, right tibia; osteomyelitis, right 
tibia, post operative sequestrectomy, healed; and malaria.  

The veteran was on active duty from July 1963 to September 
1966.  His service medical records are negative for evidence 
of a right hip disorder, or for a diagnosis of hypertension.  
Following service separation, the pertinent medical evidence 
reveals the following.  In a June 1997 VA examination, the 
veteran was diagnosed as having hypertension with good blood 
pressure control on the current antihypertensive regimen.  
The examiner also diagnosed the veteran with morbid obesity, 
and opined that his obesity was likely exacerbating his blood 
pressure and other orthopedic problems, such as low back 
pain.  A June 1997 private medical report from the University 
of Iowa Hospitals and Clinics, it was noted that the 
veteran's blood pressure was elevated, and the veteran 
attributed this to his pain.  In a December 1998 VA 
examination, the veteran was diagnosed with essential 
hypertension.

In regard to the veteran's claim for service connection for a 
right hip disorder, in a June 1997 VA examination there was 
no evidence of hip pathology.  The right hip demonstrated no 
flexion contracture, and there was no reported pain with hip 
motion.  The veteran complained of buttock pain and back 
pain, which the examiner suggested was due to lumbar 
spondylosis.  A September 1998 private medical record from 
Fernando Miranda, M.D., indicates that the veteran had low 
back pain secondary to a mechanical problem caused by his 
missing fibula on the right leg creating a pelvic imbalance.  
(An RO decision in February 1999 denied secondary service 
connection for a low back disability; that decision has not 
been appealed.) 

In a June 1999 hearing before the undersigned Member of the 
Board, the veteran testified that doctors have told him that 
the pain he experiences in his hip is not due to a hip 
disorder, but rather is due to pain generating up his leg 
into his lower back.  He indicated that he was not receiving 
any treatment for his back.

The Board has reviewed all the evidence of record, as 
summarized above, but concludes that the veteran's claims for 
entitlement to service connection for hypertension and for a 
right hip disorder must be denied as not well-grounded, both 
on a direct basis and as secondary to his service-connected 
disabilities.  In that regard, the Board finds that the 
veteran has presented adequate evidence of a current 
diagnosis of hypertension.  However, the record is devoid of 
medical evidence that establishes a nexus, or link, between 
the veteran's current hypertension and an incident of his 
military service, or a service-connected disability, as the 
veteran contends.  In fact, in the June 1997 VA examination 
report, the examiner opined that the veteran's hypertension 
was exacerbated by his obesity.  

As to the veteran's claim for service connection for a right 
hip disorder, the Board finds that the record is negative for 
any evidence of a current diagnosis of a hip disorder, which 
is an essential element for service connection.  See Epps, 
126 F. 3d at 1468.  Rather, it appears from the medical 
evidence that the veteran's complaints of hip pain are due to 
a back disorder.  That issue is not before the Board at this 
time.  

The Board acknowledges the veteran's contentions that 
believes that he has hypertension and a right hip disorder as 
due to his service-connected disability of the right lower 
extremity.  However, although the veteran may point to 
symptoms he perceives to be manifestations of a disability, 
the question of whether a disability is currently present and 
the etiology, or causation, of that disability is one which 
requires medical expertise.  See Espiritu, 2 Vet. App. at 
494-5 (laypersons are not competent to offer medical 
opinions).  In the absence of competent medical evidence of a 
nexus, or link, between any current claimed disorder and an 
incident of the veteran's active military service, including 
a service-connected disability, the veteran's claims must 
fail as not well-grounded.

In short, the Board finds that the veteran has failed to meet 
his initial burden of submitting evidence of well-grounded 
claims for service connection for hypertension and for a 
right hip disorder.  As such, the VA is under no further duty 
to assist the veteran in developing the facts pertinent to 
his claims.  See Epps, 126 F.3d at 1468 ("there is nothing 
in the text of [38 U.S.C.A.] § 5107 to suggest that the [VA] 
has a duty to assist a claimant until the claimant meets his 
or her burden of establishing a 'well grounded' claim.").  
Furthermore, the Board is unaware of the existence of any 
relevant evidence, which, if obtained, would well-ground the 
veteran's claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 
( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well-grounded 
claims for service connection for hypertension and for a 
right hip disorder.  See McKnight,131 F.3d at 1485; Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  In that regard, 
medical evidence is needed that establishes a current 
diagnosis of the claimed disorders, as well as medical 
evidence of a nexus, or link, between any current claimed 
disorder and an incident of the veteran's military service or 
a service-connected disability.

II.  New and Material Evidence

Initially, the Board notes that in a February 1997 rating 
decision, the RO determined that no new and material evidence 
had been received to reopen a claim for service connection 
for a right knee disorder.  Subsequently, in a February 1998 
rating decision, the RO denied service connection for a right 
knee disorder on the basis that the claim was not well-
grounded.  The subsequent Statement of the Case and 
Supplemental Statements of the Case also denied the claim on 
that basis, rather than on the basis of new and material 
evidence.  

The Board has reviewed the veteran's claims file and it 
appears that a claim for service connection for a right knee 
disorder had been previously denied in a September 1979 BVA 
decision, including as secondary to service-connected 
disabilities.  That BVA decision, like all BVA decisions, is 
a final decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 
1991).  As such, the Board finds that although the RO 
adjudicated this issue on the merits in a February 1998 
rating decision, the issue is actually more appropriately 
framed as set forth in the ISSUE portion of this decision.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the way the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).  New and 
material evidence is evidence that was not previously of 
record, and which bears directly and substantially upon the 
specific matter under consideration.  Such evidence must not 
be cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been presented to reopen the veteran's 
claim for service connection for a right knee disorder, and 
to that extent the appeal is granted.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

The September 1979 BVA decision denied service connection for 
a right knee disorder on the basis that there was no evidence 
that the veteran sustained a right knee injury in service, 
nor was there evidence that a post-service right knee injury 
was related to his service-connected disability of the right 
lower extremity. 

The evidence associated with the veteran's claims file 
following the September 1979 BVA decision consists of private 
and VA medical records, which reflect a current right knee 
disorder, as well as statements and hearing testimony from 
the veteran.  For the most part, other than the veteran's own 
contentions, the medical evidence is negative for a nexus, or 
link, between the veteran's right knee disorder and an 
incident of his military service, or more precisely, the 
veteran's service-connected disability of the right lower 
extremity.  However, the Board notes that in a March 1997 
private medical record from the University of Iowa Hospitals 
and Clinics, there is an impression of  "chronic right knee 
pain associated with injury sustained in military."  

The Board finds that the March 1997 private medical evidence 
from the University of Iowa Hospitals and Clinics is new, in 
that it was not previously of record, and bears directly and 
substantially upon the specific matter under consideration.  
Additionally, the evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  In short, the 
Board finds that new and material evidence has been presented 
to reopen the veteran's claim for service connection for a 
right knee disorder.  

The Court has held that if the Board determines that new and 
material evidence has been presented to reopen a finally 
denied claim, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record, and presuming the credibility of such evidence, the 
claim as reopened is well-grounded.  See Elkins v. West, 12 
Vet. App. 209, 218-219 (1999).  If the claim is well-
grounded, the Board must proceed to evaluate the merits of 
the claim, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 has been satisfied.  However, "a reopened 
claim is not necessarily a well grounded claim and, absent a 
well grounded claim, the adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  Winters v. West, 12 Vet. 
App. 203, 206 (1999).

The legal criteria for a well-grounded claim are set forth in 
Part I in this decision, entitled "Service Connection."  In 
summary, to establish that a claim for service connection is 
well-grounded, a veteran must demonstrate "medical evidence 
of a current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  See Epps v. Gober, 126 F. 
3d 1464, 1468 (1997); see also 38 C.F.R. §§ 3.303, 3.310(a).  
In the present case, presuming the truth of the evidence, the 
Board finds that the reopened claim for service connection 
for a right knee disorder is well-grounded.  In that regard, 
there is medical evidence of a current right knee disorder, 
evidence of an in-service injury to the right lower 
extremity, and medical evidence that relates current right 
knee pain to an in-service injury.  As such, the Board finds 
that the reopened claim is well-grounded.  



III.  Increased Rating

The veteran claims that he has suffered an increase in the 
severity of his service-connected absence of the distal two 
and one half inches of the right fibula with healed fracture, 
right tibia disability.  When a veteran is seeking an 
increased rating, such an assertion of an increase in 
severity is sufficient to render the increased rating claim 
well-grounded.  38 U.S.C.A. § 5107(a); Procelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  With a well-grounded claim 
arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  
38 U.S.C.A. § 5107(a).  After noting that the veteran's claim 
file includes recent VA examinations and other medical 
evidence relating to the veteran's right lower extremity 
disabiltiy, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim, and that no further action is 
necessary to meet the duty to assist the veteran.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

For disabilities of the musculoskeletal system it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A review of the record reveals that in a May 1967 rating 
decision, the veteran was granted service connection for 
absence, distal two and one half inches of right fibula with 
healed fracture, right tibia.  A 40 percent disability rating 
was assigned from October 1966.  That decision was based on 
evidence that included the veteran's service medical records 
and a post-service April 1967 VA examination report.  The 
veteran's service medical records reflected that he sustained 
a gunshot wound in the right lower extremity while on patrol 
in Vietnam, causing an open fracture of the right distal 
tibia and fibula.  An x-ray taken during the post-service 
April 1967 VA examination reflected an acquired absence of 
approximately two and one half inches of lower fibula from a 
point approximately two inches above the tip of the 
malleolus. 

The 40 percent disability rating assigned for absence, distal 
two and one half inches of right fibula with healed fracture, 
right tibia, has remained in effect since the award of 
service connection, effective October 1966.  In January 1997, 
the RO received the veteran's claim for re-evaluation of his 
service-connected disability, due to an increase in severity.  
In a February 1998 rating decision, the RO denied the 
veteran's claim for an increased rating.  The veteran 
disagreed with that decision, and initiated this appeal.

The veteran was assigned a 40 percent rating for absence, 
distal two and one half inches of right fibula with healed 
fracture, right tibia, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5262, which evaluates impairment of the 
tibia and fibula.  Under DC 5262 a 10 percent rating is 
assigned for slight knee or ankle disability; a 20 percent 
rating is assigned for moderated knee or ankle disability; a 
30 percent rating is assigned for malunion of the tibia and 
fibula, with marked knee or ankle disability; a 40 percent 
rating is assigned for nonunion of the tibia and fibula, with 
loose motion, requiring brace.  

A 40 percent rating is the highest evaluation available under 
DC 5262.  As such, the Board has considered whether other 
potentially applicable DCs provide for higher disability 
ratings.  In that regard, under DC 5261 a 50 percent rating 
is assigned for leg extension limited to 45 degrees.  
Additionally, under DC 5256 a 50 percent rating is assigned 
for knee ankylosis in flexion between 20 degrees and 45 
degrees.  Furthermore, a 60 percent rating is assigned for 
knee ankylosis, extremely unfavorable, in flexion at an angle 
of 45 degrees or more.  

A review of the initial injury to the veteran's right lower 
extremity reveals that in September 1965, the veteran 
sustained a gunshot wound to the right lower extremity, which 
resulted in an open fracture of the right distal tibia and 
fibula.  Debridement was performed in a field hospital, a 
long plaster cast was applied, and the veteran was evacuated 
to another hospital.  In a July 1966 Medical Board report, it 
was noted that over time, drainage persisted in the 
posterolateral wound of the right calf.  The veteran was 
fully ambulatory at the time of the July 1966 Medical Board 
report, and there was full range of motion of the right knee 
and the right ankle.  The tibia had reportedly healed in good 
position.

In the April 1967 VA examination just following service 
separation, an x-ray of the veteran's right lower extremity 
revealed absence of approximately two and one half inches of 
lower fibula, as well as some loose metallic foreign bodies 
and some bony chips in the area, plus irregularities of the 
tibia at this same level, suggesting residuals of an old 
healed fracture.  

In a June 1997 VA examination, the veteran was diagnosed with 
healed right distal tibial fracture with residual fibula 
defect.  The veteran complained of pain, predominately with 
weight bearing.  Physical examination revealed well-healed 
wounds on the lateral and medial aspect of the right distal 
tibia.  There was a palpable six centimeter deficit in the 
right distal fibula, and a palpable defect in the anterior 
and lateral compartment musculature at the site of his prior 
fracture.  There were no open, draining wounds, or other 
signs of infection.  Ankle range of motion was from 10 
degrees of dorsiflexion to 45 degrees of plantar flexion.  
There was normal hindfoot motion, and normal foot motion. 

A private medical statement from George Sehl, DPM, dated in 
November 1998, reflected the veteran's complaints of pain 
radiating down the right leg and right ankle pain, 
particularly with ambulation.
In a December 1998 VA examination, the veteran was diagnosed 
with status post gunshot wound with loss of distal fibula and 
complaints of instability of the ankle.  The veteran 
complained of morning stiffness, arch pain, ankle 
instability, and intermittent paresthesias from the greater 
hallux to the ankle on the right.  He denied any swelling.  
Examination revealed a defect in the right ankle of 
approximately six centimeters on the fibula.  The ankle had 
full range of motion and there was tenderness to palpation 
along the arch, with no sensory deficits noted in the right 
foot.  X-ray examination of the right ankle reflected stable 
plantar spurs, and joint space of the ankle and joints of the 
hind and mid foot were normal in appearance.  

In June 1999, the veteran appeared at a hearing before the 
undersigned Member of the Board and testified that he 
experienced pain in the right lower leg that radiated from 
the big toe up beyond the knee, into the back, and down the 
right buttocks area.  He stated that he could not even walk a 
block without the help of a crutch.  He also stated that he 
was on about five or six medications.  Further, he indicated 
that on a scale of one to ten, his pain was about an eight or 
nine, as compared to a three to five when service connection 
was granted.  

As noted above, the 40 percent evaluation currently assigned 
for the veteran's service-connected absence of the distal two 
and one half inches of the right fibula with healed fracture, 
right tibia, is the highest disability evaluation available 
under DC 5262.  The Board finds that this evaluation is 
appropriate because it contemplates severe symptomatology of 
the tibia and fibula, including associated symptoms with the 
knee and ankle.  The Board finds no evidence of record of leg 
extension limited to 45 degrees, or knee ankylosis, such that 
a higher disability rating could be assigned under other 
related diagnostic code provisions.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261.

The Board also notes that shortening of either lower 
extremity of 3 to 3-1/2 inches (7.6 to 8.9 cm) warrants a 40 
percent evaluation.  A 50 percent evaluation requires 3-1/2 
to 4 inches (8.9 to 10.2 cm) of shortening.  Shortening which 
meets the criteria for a 50 percent evaluation also warrants 
special monthly compensation.  38 C.F.R. Part 4, Diagnostic 
Code 5275 (1998).  (Shortening is determined by measuring 
both lower extremities from the anterior superior spine of 
the ilium to the internal malleolus of the tibia.  Not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  Id.)  As there is no medical evidence of 
shortening of the right lower extremity that approaches 3 to 
3-1/2 inches, there is no basis to grant a higher rating 
under this code.  As to whether a separate rating could be 
assigned for leg length shortening, the Board notes that the 
Court, in Esteban v. Brown, 6 Vet. App. 259 (1994), held that 
conditions are to be rated separately under 38 C.F.R. § 4.25 
(1999), unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The precise degree of leg length shortening in this 
case is not clear but, while leg length shortening is 
arguably not included in the rating criteria of Code 5262, 
the maximum rating for loss of use of a foot is 40 percent 
(38 C.F.R. § 4.71a, DC 5167 (1999)), and the combined ratings 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, Diagnostic Code 5165.  38 C.F.R. § 4.68 (1999).  
Under these circumstances, a separate rating for shortening 
of the right lower extremity is not warranted.

The Board has considered the veteran's complaints of pain, 
including radiating pain.  However, the Board finds that the 
veteran's complaints of pain and loss of function due to pain 
are contemplated in the currently assigned evaluation.  See 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  Furthermore, 
there is no medical evidence to show that the veteran's right 
lower extremity symptoms, including pain, limit the motion of 
his right knee to such a degree that approaches ankylosis.  
38 C.F.R. § 4.71a, DC 5256.  In short, the VA compensation 
examinations performed in recent years, while noting some 
functional limitation, including the veteran's complaints of 
pain, do not suggest any increase in the functional 
limitation that has been reported due to pain, flare-ups of 
pain, incoordination, or any other symptom, to such a degree 
that would support an increased rating under the rating 
schedule.

The Board has considered the history of the veteran's absence 
of the distal two and one half inches of the right fibula 
with healed fracture, right tibia, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  The Board has also considered the veteran's 
statements of record and his hearing testimony.  The nature 
of the original disability has been reviewed, as well as the 
functional impairment which may be attributed to the 
veteran's absence of the distal two and one half inches of 
the right fibula with healed fracture, right tibia.  However, 
this disability does not currently warrant a higher schedular 
evaluation.  Should the veteran's disability change in the 
future, he may file another claim for an increased 
evaluation, but at the present time there is no basis for an 
evaluation in excess of the currently assigned 40 percent 
evaluation.  See 38 C.F.R. § 4.1.  

In reviewing the foregoing, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a state of balance of the positive evidence with the 
negative evidence to allow for a favorable determination. 

Further, the evidence does not reflect that the veteran's 
absence of the distal two and one half inches of the right 
fibula with healed fracture, right tibia, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned 40 percent evaluation), or 
necessitated any recent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Separate Rating for Right Ankle

The veteran claims that he should be assigned a separate 
evaluation for his right ankle disorder.  For the following 
reasons and bases, the Board finds that claim is without 
legal merit, and the appeal is denied.
The Board acknowledges the veteran's complaints of ankle 
instability and pain, and finds adequate evidence of record 
of a current right ankle disorder.  In that regard, most 
recently a December 1998 VA examination noted that the 
veteran complained of ankle instability, and intermittent 
paresthesias from the greater hallux to the ankle on the 
right.  He denied any swelling.  Examination revealed a 
defect in the right ankle of approximately six centimeters on 
the fibula.  The ankle had full range of motion and there was 
tenderness to palpation along the arch, with no sensory 
deficits noted in the right foot.  X-ray examination of the 
right ankle reflected stable plantar spurs, and joint space 
of the ankle and joints of the hind and mid foot were normal 
in appearance.  

The Board finds that the veteran's ankle symptoms are 
included in the disability rating assigned for his absence of 
the distal two and one half inches of the right fibula with 
healed fracture, right tibia disability.  In that regard, the 
Board notes that the foregoing disability is assigned a 40 
percent rating under 38 C.F.R. § 4.71a, DC 5262, which lists 
ankle disability among the criteria for rating a disability 
of tibia and fibula.  In other words, the veteran's 
complaints of ankle instability are essentially encompassed 
in his service-connected disability of the right lower 
extremity.  

The Board notes that VA regulations prohibit "pyramiding" 
disability evaluations.  According to 38 C.F.R. § 4.14, 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In light of the foregoing, as the veteran's ankle symptoms 
are already included in the disability evaluation for absence 
of the distal two and one half inches of the right fibula 
with healed fracture, right tibia, there is simply no legal 
basis for assigning a separate disability evaluation for a 
right ankle disorder.  See 38 C.F.R. §§ 4.14, 4.71a, DC 5262; 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (in the 
absence of legal merit, the appeal must be denied based on a 
lack of entitlement under the law).  


ORDER

In the absence of evidence of well-grounded claims, 
entitlement to service connection for hypertension and a 
right hip disorder, is denied.  

New and material evidence has been presented to reopen a 
claim for service connection for a right knee disorder, the 
claim is well grounded, and to that extent the appeal is 
granted.

The schedular criteria having not been met, the claim for 
entitlement to an evaluation in excess of 40 percent for 
absence of the distal two and one half inches of the right 
fibula with healed fracture, right tibia disability, is 
denied.  

The claim for entitlement to a separate disability rating for 
a right ankle disorder is denied.


REMAND

As the Board finds that the veteran's reopened claim for 
entitlement to service connection for a right knee disorder 
is well-grounded, the Board must ensure that the duty to 
assist requirement is satisfied.  38 U.S.C.A. § 5107(a).  

The record reveals that the veteran currently complains of 
right knee pain and instability, and he maintains that this 
is related to his service-connected disability of the right 
lower extremity, characterized as absence of the distal two 
and one half inches of the right fibula with healed fracture, 
right tibia.  According to a March 1997 private medical 
record from the University of Iowa Hospitals and Clinics, 
there is an impression of  "chronic right knee pain 
associated with injury sustained in military."  

The evidence of record reveals that following service 
separation, in November 1975, the veteran injured his right 
knee while stepping off a curb, for which he subsequently 
underwent an arthroscopy, arthrotomy, and removal of medial 
meniscus.  In an August 1978 hearing at the RO, the veteran 
testified that when he stepped off the curb just prior to the 
fall, he led with his right leg, which he did not normally do 
since that leg was weak from the in-service injury.  He 
stated that his right knee just buckled and he fell down in 
the street.  He indicated that there was tremendous pain in 
his right knee.  He further indicated that when he sought 
medical treatment he was told by Dr. Gelman that there was 
more damage in his right knee than what had been caused by 
the fall.  In short, the veteran maintained that his right 
knee was damaged by the in-service injury to his right lower 
extremity, and that this led to the fall in which he further 
damaged his right knee.

It does not appear from the record that the veteran has been 
provided a VA examination to ascertain the etiology of his 
right knee disorder, and to comment on a relationship, if 
any, to his service-connected disability of the right lower 
extremity.  

Therefore, in light of the foregoing, and in order to ensure 
that all due process requirements are met, this case is 
REMANDED to the RO for the following:

1.  The veteran should be afforded a 
comprehensive VA orthopedic examination 
for the purpose of determining the 
medical relationship, if any, between the 
veteran's current right knee disorder and 
his service-connected disability of the 
right lower extremity, characterized as 
absence of the distal two and one half 
inches of the right fibula with healed 
fracture, right tibia.  All appropriate 
tests and studies should be conducted, 
and the examiner is requested to report 
all clinical findings in detail.  The 
examiner specifically is requested to 
offer an opinion as to:  1) whether it is 
at least as likely as not that the 
veteran's current right knee disorder is 
causally related to his service-connected 
disability of the right lower extremity; 
and 2) if there is no causal connection 
between the veteran's right knee disorder 
and his service-connected disability of 
the right lower extremity, whether it is 
at least as likely as not that the 
veteran's service-connected right lower 
extremity disability has resulted in any 
additional level of impairment or chronic 
worsening of the right knee disability.  
A description of any such increased 
disability and the rationale for all 
opinions should be provided.  The claims 
file must be made available to the 
examiner for review prior to and during 
the examination so that the examiner can 
review all evidence of record, including 
the reports of previous examinations 
performed by VA and private examiners.  
The examiner should pay specific 
attention to the veteran's service 
medical records describing the initial 
injury to his right lower extremity, and 
the private medical records from Dr. 
Gelman, dated in November 1975, 
describing a post-service injury and 
surgical procedure to the right knee.  

2.  When the RO is satisfied that the 
requested actions have been adequately 
completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence, giving consideration 
to 38 C.F.R. § 3.310(a) and Allen v. 
Brown, 7 Vet. App. 439 (1993) regarding 
secondary service connection.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded the applicable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law. 
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case. The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

